DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “irregular mech form”.  Examiner assumes this is a typographical error and Applicant intended to claim “irregular mesh form”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 recites “another surface of the transparent substrate”.  There is insufficient antecedent basis for this limitation in the claim.  No surface is previously recited, and thus it is unclear to which surface “another surface” is referring.  The scope 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-12 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakajiri et al. (US 2016/0007456).

	Regarding claim 6, Sakajiri discloses a method for manufacturing a touch sensor for a touch screen panel, the method comprising: forming an electrode layer on a transparent substrate (abstract, fig. 1, see ¶ 2, ¶ 8-9, ¶ 12-15);
	forming a nanofiber layer on the electrode layer through an electrospinning process (fig. 1, ¶ 16-18);

	and removing the nanofiber layer, to form a nanowall serving as boundary members between the pores and having an irregular mech form (fig. 1, ¶ 12, ¶ 22),
	wherein the nanowalls are electrically connected to each other by being arranged to intersect each other, and define the pores therebetween (fig. 1, ¶ 8-9, ¶ 12-15, ¶ 22).

	Regarding claim 7, Sakajiri discloses wherein in the forming of the electrode layer, the electrode layer is formed through a vacuum deposition process (¶ 15).

	Regarding claim 8, Sakajiri discloses wherein in the forming of the nanofiber layer, nanofiber with a diameter of 50 to 3000 nm is formed on the electrode layer through an electrospinning process (¶ 16-18, see also ¶ 28-29).

	Regarding claim 9, Sakajiri discloses wherein in the forming of the nanofiber layer, electrospinning is performed using a polymer spinning solution containing 5 to 20% by weight of a polymer resin and 80 to 95% by weight of a solvent (¶ 16-18, adjustment of spinning solution controls nanofiber diameter; see ¶ 28-29, e.g., 20% solution disclosed).

20% by weight of a polymer resin, 79.5 to 94.5% by weight of a solvent, and 0.5 to 4% by weight of a resin adhesive or surfactant (¶ 16-18, adjustment of spinning solution controls nanofiber diameter; see ¶ 28-29, e.g., 20% solution disclosed).

	Regarding claim 11, Sakajiri discloses wherein the polymer resin is any one selected from the group consisting of polyvinylidene fluoride (PVDF), polystyrene (PS), poly(methylmethacrylate)(PMMA), and polyacrylonitrile (PAN), or is a combination of two or more elements selected from the group (¶ 16-18, see also ¶ 28-29).

	Regarding claim 12, Sakajiri discloses curing the nanofiber layer by heating the nanofiber (¶ 19).

	Regarding claim 16, Sakajiri discloses forming an adhesion-enhancing layer (¶ 19, heat-treatment of the nanofibers increases the adhesiveness of the nanofibers).

	Regarding claim 17, Sakajiri discloses wherein the porous electrode layer has a mesh form (fig. 1, ¶ 8-9, ¶ 12-15, ¶ 22).



	Regarding claim 19, Sakajiri discloses forming a second electrode layer on another surface of the transparent substrate (abstract, fig. 1, see ¶ 2, ¶ 8-9, ¶ 12-15, plurality of independent nanofibers disclosed);
	forming a second nanofiber layer on the second electrode layer through an electrospinning process (fig. 1, ¶ 12, ¶ 16-18, plurality of independent nanofibers disclosed);
	and forming a second porous electrode layer by etching the electrode layer using the second nanofiber layer as a second etching mask (fig. 1, ¶ 19-22, conductive layer regions that are not covered with the nanofibers are removed via, e.g., wet or dry etching; see also ¶ 12, plurality of independent nanofibers disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakajiri in view of Yoo et al. (US 2013/0078882).

	Regarding claim 13, Sakajiri fails to disclose wherein the curing comprises pressing the nanofiber layer.
	Yoo teaches wherein the curing comprises pressing the nanofiber layer (¶ 46, ¶ 147-148, ¶ 165, heating and pressing disclosed).
	Sakajiri and Yoo are both directed to manufacturing methods for porous nanofiber layers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the curing of Sakajiri with the heating and pressing of Yoo since such a modification provides a fine-fiber web with a uniform thickness (Yoo, ¶ 148).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakajiri.

	Regarding claim 14, Sakajiri discloses a porous electrode layer (fig. 1, ¶ 2, ¶ 8-9, ¶ 19-22).
	Sakajiri fails to explicitly disclose forming a touch sensing circuit pattern by etching the porous electrode layer.  However, Examiner takes official notice that forming a touch sensing circuit pattern by etching is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Sakajiri with the well-known touch sensing circuit pattern etching to achieve the predictable result of forming a touch sensing circuit pattern for touch sensing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakajiri in view of Takahashi et al. (US 2013/0189502).

	Regarding claim 15, Sakajiri fails to disclose forming an anti-reflective layer.
	Takahashi teaches forming an anti-reflective layer (¶ 309, ¶ 329, ¶ 426, colored compound treatment reduces reflection).
	Sakajiri and Takahashi are both directed to touch-sensitive devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Sakajiri with the colored compound treatment of Takahashi since such a modification reduces reflection (Takahashi, ¶ 426).

Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.  Regarding claim 6, Applicant argues that “Sakajiri does not disclose or suggest how to form irregular meshes without superimposed nanowires” (Remarks, p. 7).  However, whether or not this is true, Applicant’s claim 6 fails to preclude the use of superimposed nanowires.  Applicant has merely claimed nanowalls “arranged to intersect each other”.  In other words, Examiner considers superimposed nanowires as “intersect[ing]”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forming irregular meshes without superimposed nanowires) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments regarding claims 16-19 are unpersuasive in view of the reasons/citations listed in the above rejection of newly added claims 16-19.  Applicant’s remaining arguments are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626